DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2005/0226701 to Craven.
Craven ‘701 teaches limitations for a “screw (1) comprising a screw-head (2) at a first end (la) of the screw (1)” – as shown at 6 in Fig 2 for example, “and a shank (3) extending from the screw-head (2) towards an opposite, second end (lb) of the screw (1)” – including portion below 6 as shown, “wherein a thread (5) is provided on the shank (3) for screwing the screw (1) into a material” – including 10, “wherein a knurled 
“wherein the knurled region (10) comprises a first set (11A)” – at 18, “and a second set (11B) of knurling ribs (11)” – including at least portion at 32 as shown in Fig 3, “wherein the first set (11A) is offset relatively to the second set (11B) by an azimuth angle of at least 10*” – approximately 45* angle as shown in Fig 2 for example, “wherein first set (11A) extends from the first end (10A) towards the second end (10B) but not to the second end (10B); wherein the first set (11A) and the second set (11B) are intertwined only in an overlap region (12), which is remote from the second end (10B)” -  as shown in Fig 2.

    PNG
    media_image1.png
    268
    554
    media_image1.png
    Greyscale

As regards claim 2, reference teaches further limitation of “the second set (11B) extends from the second end (10B) towards the first end (10A) but not to the first end (10A) and wherein the overlap region (12) is also remote from the first end (10A)” – as shown.  

As regards claim 8, reference teaches further limitation of “the ribs (11) are twisted relatively to the central axis by a helix angle V is in the range of 20-75°” – inasmuch as ribs comprising knurled portion at 18 read on limitation of ‘ribs’ and are defined by ridges essentially 45* to the longitudinal axis.  
As regards claim 10, one of ordinary skill in the art would recognize inherent capability of the prior art structure’s suitability “for screwing in wood” in view of its disclosed thread for example wherein broad functional recitation of intended use doesn’t clearly define any particular structure that might be relied on to patentably distinguish from that of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2005/0226701 to Craven.

As regards claim 9, reference teaches further limitations of “the knurled region (10) is provided in extension of the thread (5)” – 18 as shown, “and at a distance Z remotely from the head (2)” – as shown.  
Although Craven ‘701 appears to illustrate a percentage in the claimed range, the reference does not explicitly describe that percentage, i.e., “wherein Z is in the range of 5-90% of the length of the screw (1)”.  It would however have been obvious if not inherent to teachings of the reference to provide Z in the range, substantially as shown and as part of optimization dimensions; for that structure to function in a particular environment of intended use as otherwise disclosed.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as suggested would not otherwise affect function of the arrangement.
Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,969,785 to Wright discloses similar structural features to that now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

GARY. ESTREMSKY
Examiner
Art Unit 3677


/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677